Citation Nr: 1029138	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a cervical spine 
disorder (neck disability), to include fused vertebra and 
arthritis.  

3.  Entitlement to a disability rating higher than 10 percent for 
degenerative joint disease, fracture repair, second metatarsal 
with plantar fasciitis, right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to July 1970 and 
from February 1986 to August 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran initially requested a hearing before a member of the 
Board to be held in Washington DC.  In June 2010, the Board 
notified him of a hearing August 2010, consistent with his 
request.  

In July 2010, the Veteran, through his representative, informed 
the Board that he would be unable to travel to Washington DC and 
requested that the hearing be rescheduled and held in San 
Antonio, Texas.  Hence, the matter must be remanded so that the 
requested hearing can be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing consistent 
with his request dated in July 2010, in the 
order that the request was received.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


